Title: From John Adams to William Lee, 21 September 1780
From: Adams, John
To: Lee, William


     
      Dear Sir
      Amsterdam Septr. 12 21st. 1780
     
     Your favour of the 10th. is just come to Hand yet unanswered. I am fully of your opinion, that the British Cabinet are determined on a Prosecution of the War. It is not So much the Demands of America perhaps, as those of France and Spain which decide them. The English are not yet enough humbled to give up Gibraltar and the Floridas to Spain; and Liberty to Dunkirk and a more ample Extension to the Fishery on the Grand Bank to France, in Addition to American Independance: Nor are France and Spain So tired of the War, as to agree to less. Nor can the English yet think of free ships free Goods. Yet in all human Probability, if the War continues every year will add fresh demands, upon England.
     The Dutch Gazetteers in general are not fond of Selecting News unfavourable to England. The Reason I Suppose is that it is not profitable.
     I wish, for my own Part that Congress had a Minister at the Court of every maritime Power, and at Berlin and Vienna too. But the Expence of maintaining them is I assure you, a Serious Affair at present. Congress cannot remit to Europe: and they have not yet been able to borrow, in Europe enough to procure Cloaths and Arms and Stores for their Troops.
     The Plan on which St. Thomas’s is a free Port, I am not able at present to send you. Two Sensible Friends of mine from Boston who came directly from Copenhagen inform me that they there learn’d this Intelligence, but no particulars of the Plan.
     I am happy to find that the Constitution of Mass. has your Approbation. I have a kind of Mixture of parental Affection and filial Veneration for it. You will See it, at large in the Leyden Gazette, in Time.
     
     Mr. Adams’s Reason for declining to Serve the Town of Boston was good. He was going to Congress, intending to Spend the Year there; and therefore could not serve the Town. HWe do ought not to hold the Doctrine of Sinecures, honorary or lucrative, in the Mass. America. I have myself once resigned a Seat in Council, and at another Time the Office of Chief Justice of the State, for the Same Reason, vizt because my Constituents would not excuse me from Serving in Congress, and I was determined I would not hold Offices at four hundred Miles distance from the Duties of them and deprive the public, by this means, of the services of others. When Mr. Adams returns from Congress at the End of the Year, he will be again chosen by the Town and then, if he designs to stay at home he will serve. But this you may depend upon that whether at Philadelphia, or at Boston, in Congress or in Council, or senate or House of Representatives, all his Time and Thoughts will be employed in the service of the Cause.
     
      There are, who have Served this Cause, through every Danger and at every Expence, for a long Course of Years. These I agree with you, understand the Subject better and are more to be depended on, than Some others, who are younger in the service and who instead of Sacrificing have made Fortunes by it. But We are not to expect, that these will always preserve their Influence. We ought to be prepared to meet the Neglect, the Contempt and even the Hatred of those We have devoted our Health, Liberty Fortune and Lives to serve. I know of no other Security, which a Man in public Service in popular any Government has, for his Happiness.
     
    